                   Case 19-12220-KBO             Doc 133       Filed 12/12/19         Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    YUETING JIA,1                                                     Case No. 19-12220 (KBO)

                          Debtor.                                                    100
                                                                      Re: Docket No. __



                      ORDER AUTHORIZING EMPLOYMENT AND
              RETENTION OF ALVAREZ & MARSAL NORTH AMERICA, LLC AS
               FINANCIAL ADVISOR NUNC PRO TUNC TO OCTOBER 30, 2019

             Upon the application (the “Application”) 2 of the Official Committee of Unsecured

Creditors (the “Committee”) appointed in the chapter 11 case of the above-captioned debtor and

debtor in possession (the “Debtor”), for entry of an order pursuant to sections 328, and 1103 of

title 11 of the United States Code (the “Bankruptcy Code”), authorizing the employment and

retention of Alvarez & Marsal North America, LLC (together with its and its affiliates’ and wholly

owned subsidiaries’ respective agents, independent contractors, and employees, “A&M”), as

financial advisor to the Committee, effective as of October 30, 2019; and upon the Newman

Declaration; and due and adequate notice of the Application having been given; and it appearing

that no other notice need be given; and it appearing that A&M does not represent any adverse

interest in connection with these cases; and it appearing that the relief requested in the Application

is in the best interest of the Committee; it is hereby

             ORDERED that:

             1.    The Application is approved as set forth therein.


1 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.

2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Application.


IMPAC 6487277v.2
                   Case 19-12220-KBO       Doc 133      Filed 12/12/19    Page 2 of 3



        2.         In accordance with Bankruptcy Code sections 328 and 1103, the Committee shall

employ and retain A&M nunc pro tunc to October 30, 2019, as its financial advisor on the terms

set forth in the Application without the need for any further action on the part of A&M or the

Committee to document such retention.

        3.         The terms of A&M’s engagement, as set forth in the Application, including, without

limitation, the compensation provisions and the indemnification provisions, are reasonable terms

and conditions of employment and are hereby approved. However, any of the Debtor’s obligations

to indemnify A&M are subject to the following:

        (a) all requests by A&M for the payment of indemnification as set forth in this Order shall

be made by means of an application to the Court and shall be subject to review by the Court to

ensure that payment of such indemnity conforms to the terms of the Application and this Order

and is reasonable under the circumstances of the litigation or settlement in respect of which

indemnity is sought; provided, however, that in no event shall A&M be indemnified in the case of

its own bad faith, gross negligence or willful misconduct (including self-dealing);

        (b) in no event shall A&M be indemnified if the Debtor or a representative of the estate,

asserts a claim for, and a court determines by final order (which final order is no longer subject to

appeal) that such claim arose out of A&M’s own bad faith, self-dealing, gross negligence or willful

misconduct; and

        (c) in the event A&M seeks reimbursement from the Debtor for attorneys’ fees and

expenses in connection with the payment of an indemnity claim pursuant to this Order, the invoices

and supporting time records from such attorneys shall be included in A&M’s own applications,

both interim and final, and such invoices and time records shall be subject to the United States

Trustee’s Guidelines for compensation and reimbursement of expenses and the approval of the

                                                  -2-


IMPAC 6487277v.2
                   Case 19-12220-KBO         Doc 133      Filed 12/12/19     Page 3 of 3



Court pursuant to sections 330 and 331 of the Bankruptcy Code without regard to whether such

attorneys have been retained under section 327 of the Bankruptcy Code and without regard to

whether such attorneys’ services satisfy section 330(a)(3)(C) of the Bankruptcy Code.

        4.         A&M shall file applications for interim and final allowance of compensation and

reimbursement of expenses pursuant to the procedures set forth in Bankruptcy Code sections 330

and 331, such Bankruptcy Rules as may then be applicable, and any applicable orders and

procedures of this Court.

        5.         To the extent that there may be any inconsistency between the terms of the

Application and this Order, the terms of this Order shall govern.

        6.         The Committee is authorized to take all actions it deems necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application.

        7.         The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        8.         This Court shall retain jurisdiction with respect to all matters arising or related to

the implementation of this Order or A&M’s services for the Committee.




    Dated: December 12th, 2019                            KAREN B. OWENS
    Wilmington, Delaware                            -3-   UNITED STATES BANKRUPTCY JUDGE


IMPAC 6487277v.2
